DETAILED ACTION
Claims 1-18 are presented for examination, wherein claim 1 is currently amended; plus, claims 6-11 and 16-18 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032) in view of Gaben et al (WO2016001588, with citations to US 2017/0133711) and Lujan (Lujan, Crystalline Silica Primer, United States, Branch of Industrial Minerals (1992)).
Regarding newly amended independent claim 1, Shibata teaches an all-solid-state battery (e.g. ¶¶ 0024, and 85), reading on “all-solid-state battery,” said battery comprising:
(1)	a stacked assembly of a positive electrode (e.g. item 11), a negative electrode (e.g. item 12), and a solid electrolyte layer (e.g. item 13) provided between said positive electrode and said negative electrode (e.g. ¶¶ 0006-07 and 24 plus e.g. Figures 1-2), said stacked assembly comprising:
(1a)	said positive electrode including a positive electrode active material layer (e.g. ¶¶ 0006-09 and 26-27), reading on the previously amended limitation “a battery element having a cathode layer;”
(1b)	said negative electrode, said negative electrode is a negative electrode active material layer that may be comprised of one or more negative electrode active materials and a binder,
wherein said negative electrode material may be composed of a carbon material, such as graphite (¶¶ 0006-07 and 54-58), reading on the previously amended limitation “a battery element having … an anode layer that contains a carbon material,”
wherein a weight ratio (A:B) of the negative electrode active material (A) and the binder (B) is 25:75 to 99.9:0.1, and from the viewpoint of further improving the discharge capacity is 50:50 to 99.9:0.1 (e.g. ¶0062 plus e.g. ¶¶51-52 and 83), wherein weight and volume are related by density, and given the breadth of the disclosure and that of the claimed materials and range, it is reasonable to find there is overlap in the ranges, reading on “a volume occupancy of the carbon material in the anode layer is 50 vol % to 95 vol %,” see also MPEP § 2144.05(I); and,
(1c)	said solid electrolyte layer provided between said positive electrode and said negative electrode (¶¶ 0024 and 64-69), reading on the previously amended limitation “a battery element having … a solid electrolyte layer between the cathode layer and the anode layer.”

(2)	Shibata teaches said battery comprising said stacked assembly (e.g. supra), but does not expressly teach the newly amended, previously added limitation “an exterior member covering a surface of the battery element, the exterior material containing crystal grains, and an oxide glass or an oxide glass ceramic, wherein the crystal grains contain at least one of a metal oxide, a metal nitride, and a metal carbide.”
However, Gaben teaches an all-solid-state lithium ion battery (e.g. ¶0002), wherein said battery includes at least one encapsulation layer covering surfaces of said battery, with the exception of those associated with the leads; wherein said at least one encapsulation layer protects said battery from the atmosphere; wherein said encapsulation layer must be chemically stable, resist high temperatures, and be impermeable to the atmosphere; and, wherein said encapsulation layer may be composed of an oxide ceramic, an oxide glass, and/or an oxide vitroceramic (e.g. ¶¶ 0070, 77-78, and 160-164).
As a result, it would have been obvious to encapsulate said stacked assembly of Shibata in the encapsulation layer of Gaben, composed of an oxide ceramic, an oxide glass, and an oxide vitroceramic, since Gaben teaches said encapsulation layer protects said battery from the atmosphere.
Gaben teaches said encapsulation layer must be chemically stable, resist high temperatures, and be impermeable to the atmosphere; and, wherein said encapsulation layer may be composed of an oxide ceramic, an oxide glass, and an oxide vitroceramic, but does not expressly teach said oxide ceramic is in the form of “crystal grains … wherein the crystal grains contain at least one of a metal oxide, a metal nitride, and a metal carbide.”
However, Lujan teaches grains of crystalline silica (SiO2) (e.g. grains of sand) is a very common material, stable at high temperatures, and used in heavy industry as a refractory molding material, such as to manufacture metals (e.g. pp. 2-5, 7-11, and 16).
As a result, it would have been obvious to a person of ordinary skill in the art to use the grains of crystalline silica (SiO2) of Lujan as the oxide ceramic in the encapsulating layer of Shibata as modified, since Lujan teaches said grains of crystalline silica (SiO2) is a very common material and stable at high temperatures, further Lujan teaches grains of crystalline silica (SiO2) is used as a refractory molding material in manufacturing metal, implying silica is chemically stable and impermeable to the atmosphere, since these are important characteristics in refractory molding materials that are used to manufacture metals.
Shibata as modified reading on said newly amended, previously added limitation “an exterior member covering a surface of the battery element, the exterior material containing crystal grains, and an oxide glass or an oxide glass ceramic, wherein the crystal grains contain at least one of a metal oxide, a metal nitride, and a metal carbide,” see also instant specification, at e.g. ¶¶ 0061-64.
Regarding claims 2-3, Shibata as modified teaches the battery of claim 1, wherein Shibata teaches said negative electrode material may be composed of said carbon material, such as graphite (e.g. supra), reading on “the carbon material is graphite …” (claim 2) and “the carbon material contains at least one of graphite, acetylene black, ketjen black, and carbon fiber” (claim 3),
wherein said negative electrode is a negative electrode active material layer (e.g. supra), said negative electrode being a single layer that does not include a current collector (e.g. Figure 1 plus see ¶0091 plus Figure 2, wherein a modification of said negative electrode includes a negative electrode current collector), reading on “… the anode layer has a single-layer structure that operates as both an anode active material layer and an anode current collecting layer” (claim 2), alternatively, said negative electrode is capable of operating “as both an anode active material layer and an anode current collecting layer” since it has a substantially identical structure and composition (e.g. supra, compare with instant specification, at e.g. ¶¶ 0057, 136, and 201), see e.g. MPEP § 2112.01(I).
Regarding claims 4-5, Shibata as modified teaches the battery of claim 1, wherein Shibata teaches said negative electrode is said negative electrode active material layer that may comprise one or more negative electrode active materials, wherein said negative electrode material may be said graphite (e.g. supra) and an additionally incorporated negative electrode active material within said negative electrode active material layer may be a metallic material, such as a simple substance, an alloy or a compound of lithium, silicon, tin, aluminum, indium, magnesium, boron, gallium, germanium, lead, bismuth, cadmium, silver, zinc, hafnium, zirconium, yttrium, palladium, and platinum (e.g. ¶¶ 0055-58), reading on “the anode layer further contains a metal material” (claim 4); and, “the metal material is a material that includes lithium, silicon, tin, aluminum, indium, magnesium, boron, gallium, germanium, lead, bismuth, cadmium, silver, zinc, hafnium, zirconium, yttrium, palladium, platinum, or one or more of alloys or compounds thereof” (claim 5).
Regarding previously amended claims 12-13, Shibata teaches the battery of claim 1, wherein Shibata teaches said negative electrode comprises said binder (e.g. supra), wherein said binder may be an amorphous inorganic binder, such as Li2O—SiO2—B2O3, Li2O—P2O5—SiO2, or the like (¶¶ 0062-63 plus e.g. ¶¶ 0044 and 48-50), wherein an amorphous solid oxide is a glass, reading on the previously amended limitations “the anode layer further contains oxide glass containing Li or oxide glass ceramics containing Li” (claim 12) and “the oxide glass and the oxide glass ceramics further contain at least one of germanium oxide, silicon oxide, boron oxide, phosphorus oxide, and lithium oxide” (claim 13).

Regarding independent claim 15, Shibata as modified teaches the all-solid-state battery of claim 1, the disclosure incorporated by reference herein,
wherein Shibata teaches one or more of said batteries may be incorporated within a battery pack that electrically connects with an electronic device, such as e.g. a computer, a phone, or a camera, said electronic device incorporating said battery pack therein (e.g. ¶¶ 0101-110), wherein said battery pack electrically connected to said incorporating electronic device is understood to mean said battery pack “supplies power” to said electronic device, reading on “electronic device containing the all-solid-state battery according to claim 1” and “the all-solid-state battery supplies power to the electronic device.”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032) in view of Gaben et al (WO2016001588, with citations to US 2017/0133711) and Lujan (Lujan, Crystalline Silica Primer, United States, Branch of Industrial Minerals (1992)), as provided supra, and further in view of Dasgupta et al (US 5464706).
Regarding claim 14, Shibata as modified teaches the battery of claim 1, wherein said negative electrode active material layer may comprise said graphite, as provided supra, reading on “the carbon material in the anode layer is a first carbon material,”
wherein said positive electrode including said positive electrode active material layer (e.g. supra), wherein said positive electrode may additionally include a current collector, while said negative electrode does not include a current collector (e.g. ¶0094), reading on “the cathode layer includes a cathode active material layer and a cathode current collecting layer,”
wherein said positive electrode current collector may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel (e.g. ¶0092), reading on “the cathode current collecting layer contains a second carbon material,” but does not expressly teach “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %.”

However, Dasgupta teaches a current collector for lithium batteries, wherein traditional current collectors are made of metal, such as stainless steel, iron-nickel alloys, and aluminum (e.g. 1:37-39), and teaches a new type of current collector used adjacent to the positive electrode, said current collector composed of laminated organic polymer with fine carbon or carbon fibers dispersed therein, said carbon loaded at a level in excess of 35 wt%, such as 50 wt%, results in a current collector that is equivalent to that of a metal current collector (e.g. 2:51-57, 5:6-20, 5:61-63, and 6:15-28).
As a result, it would have been obvious to substitute said positive electrode current collector of Shibata, which may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel, with the current collector of Dasgupta, which incorporates carbon a level in excess of 35 wt%, such as 50 wt%, since Dasgupta teaches they are known equivalents for the same purpose, positive electrode current collectors, e.g. MPEP § 2144.06(II), establishing a prima facie case of obviousness of the claimed range, reading on “the cathode current collecting layer contains a second carbon material” and “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %,” e.g. MPEP § 2144.05(I).
Response to Arguments
Applicants’ arguments filed December 8, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended limitations of claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723